Citation Nr: 1610920	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-38 650	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been submitted to reopen the claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, denied service connection for bilateral hearing loss and denied reopening service connection for a low back disorder.

This matter was previously before the Board in January 2014, when it was remanded to schedule a Travel Board hearing.  The Veteran appeared at a hearing before the undersigned at the RO in July 2014; therefore, there has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the denial of service connection for bilateral hearing loss during the July 2014 hearing.

2.  Previously unconsidered evidence received by VA since an April 1998 rating decision that denied entitlement to service connection for a low back disability pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's current low back disability is the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2015). 

In the present case, the Veteran withdrew his appeal of the denial of service connection for bilateral hearing loss on the record during the July 2014 hearing.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this appeal, and it is dismissed.



New and Material Evidence

An April 1998 rating decision denied entitlement to service connection for a low back disability.  The Veteran filed a timely notice of disagreement regarding the decision, but did not perfect an appeal after the issuance of the statement of the case.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, VA has received a substantial amount of evidence that was not of record at the time of the April 1998 rating decision.  This evidence includes a statement from a fellow service member attesting to an in-service back injury, the Veteran's testimony regarding a continuity of symptomatology since separation from service, and a VA examination report that confirms degenerative arthritis of the lumbar spine.  This evidence was not previously of record, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.

Entitlement to Service Connection for a Low Back Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A November 2011 VA examination confirmed the Veteran has arthritis of the lumbar spine.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  Therefore, the nexus requirement for service connection can be proven by a continuity of symptomatology if a low back condition was noted in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran reports that he initially injured his low back during a rough parachute landing in service near the end of 1963.  A fellow service member submitted a statement on the Veteran's behalf attesting to the in-service injury.  The Veteran further contends that the injury was aggravated by subsequent parachute jumps and an in-service martial arts injury that also resulted in a fractured left foot.  During the July 2014 hearing, the Veteran explained X-rays were taken of his back at the same time his left foot was X-rayed, and a service department physician informed him there were degenerative changes of the lumbar spine.  He further testified he has taken significant steps to obtain these records, but was informed they were misplaced.  Service treatment records show X-rays were taken in September 1963 after the Veteran complained of pain near the L3 and L4 vertebrae following a parachute jump.  Service treatment records also confirm several other parachuting injuries, including a February 1964 injury that required X-rays of the right hip and pelvis.  There is also evidence regarding the martial arts injury that the Veteran claims resulted in a left foot fracture and aggravation of his prior low back injury.  As the record shows X-rays were taken of the Veteran's low back after he complained of pain near the L3 and L4 vertebrae, the Board deems the condition noted in service, even though there was not an explicit finding of chronicity in service.

The Veteran has continuously experienced low back since his separation from service.  He is competent to report observable symptoms like pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Treatment records show a history of treatment for low back pain.  A treatment note submitted in conjunction with the Veteran's initial claim of entitlement to service connection in September 1997 shows severe degenerative disc disease was present at that time, which adds support to the Veteran's assertions regarding a continuity of symptomatology since separation from service.  

The Board acknowledges the November 2011 VA examiner determined it is not likely the current low back disability is the result of service; however, the examiner determined there was no evidence of an in-service back injury, completely ignoring the Veteran's claim that his low back was initially injured as a result a parachute landing fall.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Service treatment records clearly show complaints of low back pain following parachute jumps.  Further, the November 2011 examiner did not even mention the Veteran's competent reports of pain in the nexus opinion, which diminishes the opinion's probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran's reports are both credible and competent.  Therefore, a continuity of symptomatology links the condition noted in service to the current disability, and service connection for a low back disability is warranted.


ORDER

The appeal with respect to the denial of service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


